DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The amendment filed July 12, 2022 is acknowledged and has been entered.  Claims 2, 3, 9, 17, and 18 have been canceled.  Claims 1, 8, 16, 19, and 24-26 have been amended.

2.	Claims 1, 4-8, 10-16, and 19-26 have been examined.

Priority
3.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing date of an earlier filed application is acknowledged.  
However, claims 1, 4-8, 10-16, and 19-26 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the instant application, namely November 4, 2019.

Grounds of Objection and Rejection Withdrawn
4.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed April 12, 2022.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claims 8 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
	Claims 8 and 19 are indefinite for the following reasons:
	As presently amended, claim 8, which depends from claim 1, recites, a “second period” that follows the step of applying the alternating electric fields to the cancer cells (per the claim 1), which “ is at least the same as the first period of 3 to 10 days”.  Claim 1 however does not recite a first period and even if it were understood that the “first period” is the period of time during which the alternating electric fields to the cancer cells, there is no other period during which alternating electric fields are applied to the cancer cells (since the alternating electric fields are not applied to the cancer cells during the “second period”) and so it follows that the “first period” is the only period during which alternating electric fields are applied to the cancer cells, not the first of two or the first of many.  Nevertheless, it is unclear when or why the “second period” during which the alternating electric fields are not applied to the cancer cells should be regarded as being “at least the same as the first period of 3 to 10 days”.  What is the subject matter that is regarded as the invention?  It is unclear.  Why is there any mention of a “second period” during which alternating electric fields are not applied to the cancer cells anyway since the alternating electric fields are not applied to the cancer cells a second time?  It is suggested that this issue might best be remedied by canceling claim 8 because in essence claim 8 recites that the practitioner does absolutely nothing.  Put another way, claim 8 recites no active step.  If this is not the case and claim 8 is intended to further limit the subject matter of the preceding claim by specifying that an additional step be taken by the practitioner then it is suggested that Applicant amend claim 8 to more clearly and particularly point out what it is that must be done.
	Claim 19 recites, “wherein the alternating electric fields are applied to the subject for at least 4 hours per day on each of three days”, but the preceding claims recite applying alternating electric fields for 3 to 10 days and this raises the question of whether or not it is necessary to apply the alternating electric fields to the cancer cells for at least 4 hours on each of the other days during the period of 4-10 days.  What is the subject matter that is regarded as the invention?  It is unclear.1  Might the alternating electric fields be applied to the cancer cells for less than 4 hours on each of the other days?  Here Applicant is reminded that as explained below Applicant has a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.
For all of the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).
Although it might be argued in some instances that the claims are broad but not indefinite, as explained below, Applicant has an obligation to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent; but also it is important to establish the metes and bounds of the subject matter that is regarded as the invention to permit the Examiner to determine whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention. 
Applicant is reminded that in accordance with a decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention2.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

7.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

8.	Claims 1, 4-8, 10-16, and 19-26 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	At page 10 of the amendment filed July 12, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  Furthermore this issue may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  Finally, a lack of adequate written description issue may also arise when the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.
	This position is consistent with court decisions and indeed with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, the claims are drawn to methods for reducing the growth of a tumor comprising human cancer cells or more particularly a glioblastoma in a human subject , said methods comprising discontinuously applying alternating electric fields to the cancer cells and administering to the cancer cells “an anti-cancer checkpoint inhibitor”. 
First, as previously noted, the experiments described by this application appear to have involved the treatment of mice bearing tumors with TTFields therapy and evidently did not involve the administration of an anti-cancer checkpoint inhibitor to the mice; even so it is understood that most anti-cancer checkpoint inhibitors that are currently being used in clinical settings (e.g., pembrolizumab) do not act by reducing the growth of a tumor comprising cancer cells.  In fact, as discussed below, pembrolizumab does not appear to have a negative impact upon cancer cell proliferation, much less the ability of the cell to survive.3  Pembrolizumab is thought to act by stimulating the immune system.  So, although some of the experiments described indicate that tumor growth has been slowed or reduced,4 it appears that it has not been shown that the TTFields treatments have shortened, limited, or had a negative impact on the ability of the treated cancer cells to remain alive (since once again, as explained herein, it is presumed that the objective to “treating” the tumor is to cause a shortening of the lives of the cancer cells).  Accordingly it is once again submitted that the practice of the claimed invention does not appear to be described with any of the requisite clarity and particularity necessary to reasonably convey to the skilled artisan Applicant’s possession of thereof as of the filing date of this application.   Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed.  In this instance, the specification does describe reducing the viability of cancer cells using the claimed invention comprising applying alternating electric fields to the cancer cells and administering to the cancer cells any one particular “anti-cancer checkpoint inhibitor”.  It cannot be presumed that the claimed invention can be used as intended because the art is highly unpredictable, particularly in instances in which the agent to be used is not one that has been found to be effectively used to achieve the sought-after effect. 
Clearly the claimed invention cannot be practiced without the “anti-cancer checkpoint inhibitor” that is to be administered to the cancer cells, but rather than describing with any of the requisite clarity and particularity at least a substantial number of such agents, the specification actually only describes three, namely ipilimumab, a recombinant antibody that binds to human CTLA-4, pembrolizumab, a recombinant antibody that binds to human PD-1, and nivolumab, an another recombinant antibody that binds to human PD-1.  None of these is reasonably regarded as representative of the genus of “anti-cancer checkpoint inhibitors” as a whole since members of the genus need not have any particular structure or function and each of these different antibodies is structurally and functionally distinct, each from the others.  Given these facts, even if it is understood that whatever it may be it must function in concert with “TTFields treatment”5 with alternating electric fields to reduce the growth of a tumor (e.g., a glioblastoma) comprising human cancer cells, it would not be possible to immediately envisage, recognize, or distinguish at least a substantial number of the genus of “anti-cancer checkpoint inhibitors” that are suitably used in practicing the claimed invention to achieve the claimed effect or objective.  Accordingly the specification would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of this application so as to satisfy the written description requirement set forth under 35 U.S.C. § 112(a).
Still, before further discussing these points, it is aptly noted that none of the particularly disclosed “anti-cancer checkpoint inhibitors” is thought to be capable of causing a reduction in the viability of any given type of cancer cell in and of itself when used as claimed (i.e., administered to the cancer cells).  In fact there is evidence showing that treatment of cancer cells with an antibody that blocks binding of PD-1 to PD-L1 in the absence of adaptive immunity in vivo actually promotes tumor cell proliferation.6  So, no, it does not appear that administering an anti-cancer checkpoint inhibitor such as pembrolizumab or nivolumab, which bind to PD-1 to block binding of PD-1 to PD-L1, reduces the viability of tumor cells since it would seem that it does just the opposite.7  In fact as Wang et al. (supra) teaches treating cancer cells with nivolumab, pembrolizumab, or atezolizumab (an antibody that binds to human PD-L-1 to block its binding to its receptor, PD-1) exhibit higher p-AKT and p-ERK levels and increased levels of proliferation (see, e.g., page 6645).8 
Given the facts presented above it is evident that it cannot be predicted whether any given “anti-cancer checkpoint inhibitor” can be used in practicing the claimed invention to achieve the claimed objective of reducing the viability of any given type of cancer cells, but certainly it would seem that in the absence of immune cells administering an anti-cancer checkpoint inhibitor to cancer cells may cause the “wrong” effect.  Notwithstanding it is again noted that the claimed invention cannot be practiced without the “checkpoint inhibitor”.  So here the issue of what this is is addressed anew.  According to the disclosure “a checkpoint protein” is an inhibitor of the immune system9 and so it follows that “a checkpoint inhibitor” is any substance that inhibits the ability of a checkpoint protein to inhibit the immune system, but what is “checkpoint protein” and how is one to recognize it?  It is not clear because the particularly identifying structural and/or functional features that permit its recognition are not disclosed.  If the identity of “a checkpoint protein” is not known and cannot be ascertained how then would it ever be possible to identify an substance that acts to inhibit a specific activity or biologic function of the checkpoint protein?  It wouldn’t be. 
In large part the claims merely bid one skilled in the art to finish the inventive process by discovering “anti-cancer checkpoint inhibitors” of “checkpoint proteins”, which are suitably used in practicing the claimed invention to achieve the sought-after effects.  It follows then that Applicant did not have possession of the claimed invention as of the filing date of this application.
Here it is aptly noted that the Federal Circuit has decided that a generic statement that defines a genus of substances by only their functional activity, i.e., the ability to inhibit “a checkpoint protein”, does not provide an adequate written description of the genus.  See The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a precise definition of a representative number of members of the genus, such as by reciting the structure, formula, chemical name, or physical properties of those members, rather than by merely reciting a wish for, or even a plan for obtaining a genus of molecules having a particular functional property.  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of genus must be capable of doing, not of the substance and structure of the members.  
Although Lilly related to claims drawn to genetic material, the statute applies to all types of inventions.  “Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods”.  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1894 (CAFC 2004).  The claimed method depends upon finding a compound that has the ability to inhibit an activity or function of a checkpoint protein, which can be used in combination with TTFields therapy in practicing the claimed invention to achieve the claimed objective; without such a compound, it is impossible to practice the invention.
“‘The purpose of the [written] description requirement [of section 112, first paragraph] is to state what is needed to fulfill the enablement criteria. These requirements may be viewed separately, but they are intertwined.’ Kennecott Corp. v. Kyocera Int'l, Inc., 835 F.2d 1419, 1421, 5 USPQ2d 1194, 1197 (Fed.Cir.1987), cert. denied, 486 U.S. 1008, 108 S.Ct. 1735, 100 L.Ed.2d 198 (1988). ‘The written description must communicate that which is needed to enable the skilled artisan to make and use the claimed invention.’ Id.”  Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 19 U.S.P.Q.2d 1111 (Fed. Cir. 1991).
In addition, although the skilled artisan could potentially identify “anti-cancer checkpoint inhibitors” that might be used in practicing the claimed invention by, for example, screening large pluralities of materially, structurally, and/or functionally disparate substances to determine which, if any, are capable of inhibiting a checkpoint protein and/or can be used in combination TTFields therapy to reduce the viability of cancer cells (e.g., glioblastoma cells), it is duly noted that the written description provision of 35 U.S.C § 112 is severable from its enablement provision and so the disclosure of a “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  Clearly in this case the actual inventive work of producing at least a substantial number of the claimed “anti-cancer checkpoint inhibitors” would be left for subsequent inventors to complete.
Turning to claims 16-23, which are drawn to a method of treating glioblastoma comprising applying TTfields therapy to the head of a subject having glioblastoma at a frequency of between 100 and 500 kHz for 3 to 10 days and administering an anti-cancer checkpoint inhibitor to the subject, provided the subject is not entirely immunodeficient, there should be within the body of the subject immune cells expressing, for example, CTLA-4 and PD-1, which might be targeted by the disclosed anti-CTLA4 antibody ipilimumab or the disclosed anti-PD-1 antibodies pembrolizumab and nivolumab; and indeed it might be found that the administration of these particular “checkpoint inhibitors” provides for relatively greater reductions in the glioblastoma cell viability when used in conjunction with TTfields therapy than TTfields therapy alone,10 but the problem is that this has not been described with any of the requisite clarity and particularity necessary to reasonably convey to the skilled artisan that Applicant has achieved such results before the filing date of the application.  In fact, rather than describing the use of the claimed invention, there is only a disclosure of a “prophetic” and futuristic disclosure that describes a human subject or patient who “will receive” TTFields treatment followed by the administration of an anti-cancer checkpoint inhibitor.  Will it work? Who knows?  Maybe it will or maybe it won’t.  
Vreeland et al. (Expert Rev. Clin. Immunol. 2016 Dec; 12 (12): 1347-57) teaches it may not work.  Vreeland et al. teaches, “[the] approval of multiple checkpoint inhibitors (CPIs) for the treatment of advanced malignancies has sparked an explosion of research in the field of cancer immunotherapy [but despite] the success of these medications, a large number of patients with advanced malignancy do not benefit from therapy”; see entire document (e.g., the abstract).
 “Patents are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354. 
Again the specification does not actually show that the claimed invention is used as intended and certainly not to the fullest extent as claimed.  For example it is noted that although claim 1 is drawn to a method of reducing the growth of a tumor comprising human cancer cells and presumably the tumor may be in a subject, but the subject may not be human and might instead be some other animal (e.g., a mouse).  Mice, for example, are routinely used as subjects made to bear human tumors.  These experimental systems are termed “xenografts” and to be clear, while the tumor comprises human cancer cells, the immune cells in the animal (e.g., a mouse) are not human.  The problem with this is that the method comprises administering to the subject “an anti-cancer checkpoint inhibitor”, which according to the disclosure (see, e.g., claim 20) is, for example, pembrolizumab; but pembrolizumab does not cross-react to bind to mouse PD-111 and therefore it is apparent that it cannot be presumed a priori that pembrolizumab will be found to be suitably and effectively used in combination with TTFields therapy to effectively treat a glioblastoma in a mouse.  Mouse “PD-1” and human “PD-1” have been described as sharing only 60% homology at the amino acid sequence level12 and so it may not be surprising that pembrolizumab, which was produced using human “PD-1” or a portion thereof as an immunogen, does not bind to mouse “PD-1”.  It follows then that it must be determined whether or not pembrolizumab binds to PD-1 in any given subject and/or whether or not it is suitably and effectively used in combination with TTFields therapy to effectively treat a glioblastoma in any given subject.  The same may be said of the claimed invention that is intended for use in treating glioblastoma in any given subject using any of the other “anti-cancer checkpoint inhibitors” (e.g., ipilimumab); it cannot be presumed it will work and therefore the claimed invention cannot be practiced without the need to empirically determined if it is effectively used to treat a glioblastoma (or any other type of cancer) in a given subject (e.g., a mouse or a dog or a cat).  Here it seems appropriate to remind Applicant that the written description requirement is severable from the enablement requirement, such that even if it might be possible to determine if the claimed invention is effectively used to treat glioblastoma in a mouse, for example, adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).
In summary, then, it is submitted that in this case, since the claims are so broad, and the disclosure is so comparably limited, any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite biological properties, which can be used to practice the claimed processes, so as to achieve the claimed objectives or effects.  In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.
Lastly, since the claims are not necessarily limited to known materials having the properties of the “anti-cancer checkpoint inhibitor”, but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
Thus, although Applicant’s remarks/arguments have been carefully considered, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.

9.	Claims 1, 4-8, 10-16, and 19-26 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
At page 10 of the amendment filed July 12, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:

M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation. 
 “[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice13), it cannot be practiced without undue experimentation.
In this instance it is submitted that the specification does little more than state a hypothesis that any given substance that is found to be capable of inhibiting “a checkpoint protein” is suitably used in combination with TTFields therapy to reduce the viability of any given type of cancer cells and/or to treat any given type of cancer in any given subject and propose experimentation to determine the accuracy of that hypothesis; and as such it merely represents an invitation to others to finish the inventive process and cannot be regarded as sufficiently enabling.  See Rasmussen v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.”)
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify “an anti-cancer checkpoint inhibitor” that is effectively used in combination with TTFields therapy to reduce the viability of any given type of cancer cells in any given subject; yet, defining a substance by its principal biological activity amounts to an alleged conception having no more specificity than that of a wish to know the identity of any material with that biological property.  See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991). 
	Turning to another issue, claims 13 and 20 are drawn to methods that use particular “checkpoint inhibitors”, which are identified using the designations “ipilimumab”, “pembrolizumab”, and “nivolumab”.  It is however unclear if these particular antibodies or cell lines (e.g., hybridomas) that produce antibodies having the exact structural and chemical identity of the antibodies to which the claims refer are known and publicly available or can be reproducibly isolated without undue experimentation.  In general, it is submitted that without a commercial source from which the antibody may be freely acquired for use or without access to a cell line producing one or the other antibody to which the claims refer, it would not be possible to practice the claimed invention.  This is simply because it would not be possible to make the antibody such that it may be used in practicing the claimed invention.  Therefore, in each case, a suitable deposit for patent purposes is suggested.  Without a publicly available deposit of the above cell line, one of ordinary skill in the art could not be assured of the ability to practice the invention as claimed.  Notably, exact replication of: (1) the claimed cell line; (2) a cell line which produces the chemically and functionally distinct antibody claimed; and/or (3) the claimed antibody's amino acid or nucleic acid sequence is an unpredictable event.  
Here Applicant is reminded that M.P.E.P. § 2404.01 states to avoid the need for a deposit, biological materials must be known and readily available – neither concept alone suffices.  In addition M.P.E.P. § 2401.01 states:  “The mere reference to a deposit or the biological material itself in any document or publication does not necessarily mean that the deposited biological material is readily available”.  
In further accordance with M.P.E.P. § 2404.01, if Applicant can establish that the antibodies or cell lines producing the antibodies are known and readily available, the Office will accept the showing.14  However, it should be noted that M.P.E.P. § 2404.01 also states that, in such instances, Applicant will take the risk that the material may cease to be known and readily available; and such a defect cannot be cured by reissue after the grant of a patent. 
In any event, and particularly if the antibody or a cell line (e.g., a hybridoma) producing the antibody is not commercially available, a suitable deposit for patent purposes is suggested, since the deposits would remedy this issue by satisfying the enablement requirements of 35 U.S.C. § 112(a)  (see 37 C.F.R. 1.801-1.809).  
	If a deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposits will be irrevocably removed upon the grant of a patent on this application is required.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.
If the deposit has not been made under the Budapest treaty, then an affidavit or declaration by Applicant or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature must be made, stating that the deposit has been made at an acceptable depository and that the criteria set forth under 37 CFR §§ 1.801-1.809 have been met.
If the original deposit is made after the effective filing date of an application for patent, the applicant should promptly submit a verified statement from a person in a position to corroborate the fact, and should state, that the biological material which is deposited is a biological material specifically identified in the application as filed, except if the person is an attorney or agent registered to practice before the Office, in which the case the statement need not be verified. See MPEP 1.804(b).
Furthermore, as it does not already do so, the specification should be amended to provide requisite information regarding such deposits (i.e., specific reference to the deposited material by the name of the depository and its accession number, which further provides the depository's address and the date the deposit was made).  See 37 CFR § 1.809 (d). 
In conclusion, although Applicant’s arguments have been carefully considered, upon equally careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), it is submitted that the amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

13.	Claims 1, 4-8, 10-16, and 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Branter et al. (Neuro-Oncol. 2018 Jan; 20 (Suppl. 1): i8; p. 1) in view of Voloshin et al. (Cancer Res. 2017; 77 (13 Suppl.): 3665; pp. 1-4) and Cloughesy et al. (Nat. Med. 2019 Mar; 25 (3): 477-486; electronically published February 11, 2019).
	The claims, as presently amended, are herein drawn to a method of reducing the growth of a tumor comprising human cancer cells or more particularly a glioblastoma in a human subject, said method comprising “discontinuously” applying alternating electric fields to head of the subject for at least 4 or 6 hours each day in short pulsed, so as to treat the tumor in the heady of the subject, wherein the alternating electric fields are applied at a frequency of between 100 and 500 kHz (or between 180 and 220 kHz) for 3-10 consecutive or non-consecutive days (e.g., a week), and further comprising administering to the subject an anti-PD-1 antibody or more particularly the anti-human PD-1 antibody pembrolizumab.
	The specification expressly defines the term “discontinuously” as it is used in the context of the language of the claims to mean the alternating electric fields are applied “for a period of time with a periodic break or disruption for seconds, minutes, an hour or more” (paragraph [00045]).
	Branter et al. teaches pre-clinical studies have shown efficacy of TTFields on high grade glioma cell lines, while TTFields have only been approved for adult Glioblastoma multiforme (GBM) patients in combination with the Stupp treatment protocol.15 The lack of overlapping toxicities associated with Optune™ has made TTFields an attractive treatment strategy for poor prognosis brain tumours.  Branter et al. teaches the Inovitro™ system is the laboratory testing system used to develop the clinically approved Optune™ system and it was used to deliver TTFields over 3 days at a range of clinically relevant frequencies (100-400kHz) to a panel of pediatric GBM, medulloblastoma, and ependymoma cell lines.16  Branter et al. teaches the effects of TTFields on cell viability and cell cycle was assessed using metabolic viability tests, cell proliferation assays, and cell cycle analysis using flow cytometry.  Branter et al. teaches the results of the experiments performed revealed that TTFields treatment reduces cell viability of all pediatric brain tumor cell lines tested.  From the results of this study, Branter et al. concludes the efficacy of electric fields on pediatric brain tumor cell lines has been confirmed.
	Voloshin et al. teaches the use of a combination of TTFields treatment and anti-PD-1 antibody therapy to treat cancer in tumor-bearing mice led to significant decreases in tumor volume when compared to anti-PD-1 antibody therapy alone.
	Cloughesy et al. teaches the use of anti-human PD-1 antibody pembrolizumab to treat glioblastoma in human patients; see entire document (e.g., the abstract).  On the basis of the results of the study described therein, Cloughesy et al. concludes, the treatment is effective because it “enhances both the local and systemic antitumor immune response and [therefore] may represent a more efficacious approach to the treatment of this uniformly lethal brain tumor” (abstract).
	It would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have administered to glioblastoma-bearing human subjects a combination of TTFields therapy17 and anti-PD-1 antibody acting as an immune checkpoint inhibitor for a period of at least 3 days by discontinuously applying alternating electric fields at a range of clinically relevant frequencies (100-400kHz).   This is because Branter et al. teaches TTFields therapy is approved for use in treating adult GBM patients, while their results show that TTFields treatment reduces cell viability of all pediatric brain tumor cell lines tested, because Voloshin et al. teaches the use of a combination of TTFields treatment and anti-PD-1 antibody therapy to treat cancer in tumor-bearing mice led to significant decreases in tumor volume when compared to anti-PD-1 antibody therapy alone, and because Cloughesy et al. teaches the anti-human PD-1 antibody pembrolizumab enhances both the local and systemic antitumor immune responses in human so as to provide a more efficacious approach to the treatment of the disease.  It follows that one ordinarily skilled in the art before the effective filing date of the claimed invention would have been motivated to do so in order to increase the efficacy of treatment.
	For added clarity, it is submitted that it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention, in the course of treating the subject using TTFields therapy to have discontinuously applied the alternating electric fields for a period of time with a periodic break or disruption for seconds, minutes, an hour, or even a day so as to permit the subject to rest or use the facilities or eat or sleep.  There are any number of reasons why it might have proven prudent to have discontinued the treatment at least temporarily, if not for a more extended period of time (e.g., a day).  
	
Conclusion
14.	No claim is allowed. 
	
15.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
	Jo et al. (Technol. Cancer Res. Treat. 2019 May 9; 18: 1533033819845008; pp. 1-10) teaches the effectiveness of a fractionated therapy scheme for TTFields therapy that involves the use of discontinuous treatments of differing durations (e.g., 3, 6, 12, or 24 hours per day) for 3 days.
	Bomzon et al. (Annu. Int. Conf. IEEE Eng. Med. Biol. Soc. 2015; 2015: 6888-91) teaches using Tumor Treating Fields (TTFields) therapy by applying low-intensity electric fields in the frequency range of 100-500 kHz to the area or over the area in which tumors occur or in which tumor burden is greatest (e.g., if tumors are present in the right lung, then the optimal  layout should deliver high field intensity to the right lung). 
	Giladi et al. (Ann. Oncol. 2017 Sept; 28 (Suppl. 5): Abstract 1206P; p. 1)  teaches the efficacy of a combination of tumor treating fields (TTFields) therapy and anti-PD-1 therapy in non-small cell lung cancer (NSCLC) preclinical models.
	Weinberg et al. (Ann. Oncol. 2017 Apr; 28 (Suppl. 2): Abstract 39P; pp. 1-2) teaches efficacy of a combination of Tumor Treating Fields (TTFields) therapy and anti-PD-1 therapy in non-small cell lung cancer (NSCLC) preclinical models.
	Voloshin et al. (Neuro-Oncol. 2018 Nov; 20 (Suppl. 6): vi133, Abstract IMMU-52; p. 1) teaches combining TTFields therapy with anti-PD-1 antibody therapy is used to control tumor growth by further enhancing antitumor immunity.
Benson (Semin. Oncol. Nurs. 2018 May; 34 (2): 137-150) teaches early evidence suggests that TTFields combined with an anti-PD-1 antibody acting as an immune check augments cancer immunotherapies to enhance tumor control and moreover that ongoing research suggests that there are potential complementary or synergistic effects when TTFields are added to chemotherapies or immunotherapies.
	U.S. Patent Application Publication No. 20210308111-A1 teaches treating glioblastoma using a combination of therapeutic modalities that include TTFields therapy and the administration of the anti-PD-1 inhibitors nivolumab and pembrolizumab.
	U.S. Patent Application Publication No. 20210140982-A1 teaches treating glioblastoma using a combination of therapeutic modalities that include TTFields therapy and the administration of the anti-CTLA-4 inhibitor ipilimumab.
	Although not prior art, Voloshin et al. (Cancer Immunol. Immunother. 2020 Jul; 69 (7): 1191-1204) teaches tumor-treating fields (TTFields) induce immunogenic cell death resulting in enhanced antitumor efficacy when combined with anti-PD-1 therapy.
	Although not prior art, U.S. Patent Application Publication No. 20210395722-A1 teaches treating glioblastoma and other types of cancer using a combination of therapeutic modalities that include TTFields therapy and the administration of the anti-CTLA-4 antibody ipilimumab and/or any one of more of the anti-PD-1 inhibitors nivolumab and pembrolizumab.
	Although not prior art, U.S. Patent Application Publication No. 20220096818-A1 teaches treating glioblastoma and other types of cancer using a combination of therapeutic modalities that include TTFields therapy and the administration of the anti-CTLA-4 antibody ipilimumab and/or any one of more of the anti-PD-1 inhibitors nivolumab and pembrolizumab.
	Newly cited, Kessler et al. (Cell Death Discov. 2018 Jul 16; 4: 12; pp. 1-10) teaches effects of tumor treating fields (TTFields) on glioblastoma cells are augmented by mitotic checkpoint inhibition.
	Stupp et al. (JAMA. 2015 Dec 15; 314 (23): 2535-43) teaches treating glioblastoma using TTFields and expressly teaches “[although] uninterrupted treatment was recommended, short treatment breaks for personal needs were allowed” (page 2536), which indicates that the treatment can be discontinuous.
	Branter et al. (Oncotarget. 2018 Nov 27; 9 (93): 36631-44) teaches using a combinational therapeutic approach to treating glioblastoma in human patients using TTFields therapy and other therapeutic agents (e.g., immunotherapies).

16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        




slr
October 29, 2022




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Here Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.  With this point in mind it is noted that the specification discloses only that “the alternating electric fields can be applied to the cancer cells for at least 4 hours per day on each of the 3 to 10 days, or at least 6 hours per day on each of the 3 to 10 days” (paragraph [00041).  Thus it would seem that the disclosure does not provide support for claims directed to a method in which alternating electric fields are applied to the cancer cells for less than 4 hours on each of the 3 to 10 days of the treatment.  Accordingly it is suggested that this issue may best be remedied by amending claim 19 to recite, for example, “wherein the alternating electric fields are applied to the subject for at least 4 hours per day on each of the 3 to 10 days”, where the preceding claim, as presently amended, recites, “wherein the alternating electric fields are applied to the cancer cells discontinuously for the 3 to 10 days” during which the alternating electric fields are applied to the subject for 3 to 10 days.
        2 See M.P.E.P. § 2172 (II).
        3 According to claim 16 the intended purpose of the practicing the claimed invention is to “treat” a glioblastoma.  The term “treating”, as it is recited by the claim, does not appear to be expressly defined by the specification, but as previously noted it appears that the invention is intended for use in reducing the viability of tumor cells (paragraph [00042]).  So, presuming that the invention, as claimed, is intended for use in reducing the viability of cancer cells, as originally claimed, then, it is once again noted that it does not appear that this application provides any evidence in support of the assertion that TTFields treatments cause a reduction in the viability of cancer cells.  If the objective is not reduced viability of the cancer cells in the tumor, then, it is unclear what therapeutic effects must be achieved by the practice of the claimed invention, such that it might ever be known or ascertained if the claimed objective has been met.
        
        4 See, e.g., Figure 25.
        
        5 The subject of Tumor Treating Fields (TTFields) and a device that functions to provide alternating electric fields in the treatment of glioblastoma multiforme as well as discuss the evolution of TTFields technology for the treatment of different tumor types has been reviewed by Benson (Semin. Oncol. Nurs. 2018 May; 34 (2): 137-150); see entire document (e.g., the abstract).
        6 See, e.g., Wang et al. (Proc. Natl. Acad. Sci. USA. 2020 Mar 24; 117 (12): 6640-6650); see entire document (e.g., page 6647, column 1).
        
        7 Further support for this position is found, e.g., in the teachings of Sagiv-Barfi et al. (Proc. Natl. Acad. Sci. USA. 2015 Mar 3; 112 (9): E966-72), which reports the finding that an antibody against mouse PD-L1 had no direct effect on the growth of tumor cells in vitro and only relatively modest effects upon tumor growth in vivo except when combined with ibrutinib; see entire document (e.g., page E967).
        
        8 However it is noted that there have been reports that the anti-CTLA-4 antibody ipilimumab can have direct effects on some tumor cell lines even in the absence of immune cells.  See in particular Passariello et al. (Cancers (Basel). 2020 Feb 1; 12 (2): 331; pp. 1-18) (see entire document, e.g., page 2, page 3, and page 12).  Notably, Passariello et al., which was published in 2020, after the effective filing date of this application, that it has been shown therein for the first time that ipilimumab can indeed exert direct effects on tumor cells (page 12), which clearly suggests that prior to the publication thereof it has yet to be determined if ipilimumab directly affects the proliferation or viability of cancer cells.  Given the fact that the specification does not describe the effects of ipilimumab or any other “anti-cancer checkpoint inhibitor” upon the proliferation and/or viability of any cancer cells is a strong indicator that Applicant did not have at the time of filing possession of the claimed invention.
        
        9 See paragraph [0007] of the specification.
        10 Notably Benson (supra) discloses that “[early] evidence suggests that TTFields combined with an immune check point inhibitor (anti-PD-1) augments immunogenic cell death and that combining TTFields with cancer immunotherapies may enhance tumor control” (page 147).
        11 See, e.g., Koratich et al. (Cancer Res. 2019 Jul 1; 79 (13 Supplement): 1504; pp. 1-4); see entire document (e.g., the abstract).
        
        12 See, e.g., Finger et al. (Gene. 1997 Sep 15; 197 (1-2): 177-87); see entire document (e.g., the abstract).
        13 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        14 M.P.E.P. § 2404.01 states:  “The Office will accept commercial availability as evidence that a biological material is known and readily available only when the evidence is clear and convincing that the public has access to the material. See the final rule entitled “Deposit of Biological Materials for Patent Purposes,” 54 FR 34864, 34875 (August 22, 1989).”
        
        
        15 TT fields are mild electrical fields that pulse through the skin generated by transducers affixed to the surface of the skin.
        
        16 Inasmuch as the TT fields were applied continuously for 3 days it is evident that the fields were applied for a duration of at least 6 hours per day on each of the three days (as recited, e.g., by claim 5).  With particular regard to claims 8 and 9, for example, logically, the treatment with the fields for 3 consecutive days was followed by a period of the same length during which the fields were not applied.
        17 Here, by administering “TTFields therapy” to the subject it is meant that the practitioner “discontinuously” applies alternating electric fields to head of the subject for at least 4 or 6 hours each day in short pulsed, so as to treat the tumor in the heady of the subject, wherein the alternating electric fields are applied at a frequency of between 100 and 500 kHz (or between 180 and 220 kHz) for 3-10 consecutive or non-consecutive days (e.g., a week).